294 S.W.3d 92 (2009)
STATE of Missouri, ex rel. Mary D. TRACY, Respondent,
v.
David LAUGHLIN, Appellant.
No. ED 92888.
Missouri Court of Appeals, Eastern District, Division Two.
September 29, 2009.
Sarah J. Dobecki, Office of the Attorney General, St. LOuis, MO, for respondent.
*93 Benicia A. Baker-Livorsi, St. Charles, MO, for Appellant.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
David Laughlin ("Father") appeals from the denial of his Motion to Quash Purported Foreign Judgment and Motion to Quash Wage Withholding, and for Accounting and Restitution.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).